                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NOR1H CAROLINA
                                 WESTERN DMSION
                                  No. 5:17-CV-630-D


SECURITIES AND EXCHANGE             )
COMMISSION,                         )
                                    )
                        Plaintiff,  )
                                    )
             v.                     )                         ORDER
                                    )
STEPHEN C. PETERS, VISIONQUEST )
WEALTH MANAGEMENT, LLC,             )
VISIONQUEST CAPITAL, LLC, and       )
VQ WEALTH, LLC,                     )
                        Defendants. )


        On December 20, 2017, the Securities and Exchange Commission (''plamtiff'' or "SEC" or

"Commission") filed a complaint against Stephen Condon Peters ("Peters"), VisionQuest Wealth

Management, LLC (''VQ Management"), VisionQuest Capital, LLC ("VQ Capital"), and VQ

Wealth, LLC (''VQ Wealth"; collectively, "defendants''), alleging violations of Section l 7(a) ofthe

Securities Act of 1933 ("Securities Act''), Section l0{b) of the Securities Exchange Act of 1934

("Exchange Act") and Rule l0b-5 promulgated thereunder, and Sections 206(1) and (2) of the

Investment Advisers Act of 1940 ("Advisers Act") [D.E. 1]. On June 25, 2020, the SEC moved for

~ummary judgment and filed a memorandum and documents in support [D.E. 36]. On July 20, 2020,

defendants responded [D.E. 37].1 On July 27, 2020, the SEC replied [D.E. 38]. As explained below,

the court grants the SEG's motion for summary judgment.




       1
          Defendants do not oppose plaintiff's motion for summaryjudgment to the extent plaintiff's
motion is based on collateral estoppel. See [D.E. 37]. In their response, defendants clarify that (1)
because plaintiff is not seeking civil penalties against Peters, relief in this action is limited to
injunctive relief and disgorgement, and (2) plaintiff's motion is "based entirely and exclusively on
the preclusive effect of the jury verdict in DPeters's criminal case." Id. at 1-2. The SEC doe~ not
contest these limitations. See [D.E. 38].


           Case 5:17-cv-00630-D Document 39 Filed 03/22/21 Page 1 of 14
                                                   I.
       The court accepts as true the allegations of the SEC's complaint for purposes of the SEC's

motion for summary judgment. The court also has considered the entire record, including the sworn

testimony at Peters's crimina11rial~

       Peters controlled VQ Capital, VQ Management, and VQ Wealth (collectively, the ''VQ

Entities"). See Compl. [D.E. 1]    ,r 24.   At all relevant times, Peters was an investment adviser

representative ofVQ Management and held Series 7, 63, and 65 licenses. See id. Before forming

VQ Management in 2005, Peters was associated with another registered broker-dealer from August

2000 through November 2004. See id.

       In 2005, Peters formed VQ Management, a Raleigh-based, North Carolina limited liability
company. See id.    ,r 25.   Beginning in March 2016, VQ Management was registered with the

Commission as an investment adviser. See id. Before March 2016, VQ Management was registered

as an investment adviser with the Sta~ of North Carolina and several other states. See id. On July

12, 2017, the FBI executed a search warrant at VQ Management, along with the other VQ Entities,

and at Peter's residence. Once the FBI searched these places and seized records, the VQ Entities

effectively ceased operations. See id.

       In 2008, Peters also formed VQ Capital, a Raleigh-based, North Carolina limited liability
company, purportedly to (i) make investments in income-producing businesses and real estate, and

(ii) provide financial consulting services to business owners. See id. ,r 26. VQ Capital purportedly

conducted business through its own employees and through employees ofVQ Management who also

provided services for VQ Capital. See id.

       In 2008, Peters also formed VQ Wealth, a Raleigh-based, North Carolina limited liability
company. See id. ,r 27. According to :filings made with the North Carolina Department of Secretary

of State and Peters's investigative testimony, VQ Wealth was the sole member ofVQ Management

and VQ Capital. See id. Peters and his spouse, Amy Peters, owned a majority interest in VQ

                                                  2

           Case 5:17-cv-00630-D Document 39 Filed 03/22/21 Page 2 of 14
Wealth. See id. VQ Wealth never registered with the Commission in any capacity. See id.

        Between at least April 2012 and June 30, 2017 (the "Relevant Period"), Peters, acting

individually or through VQ Capital or VQ Management, fraudulently offered and sold approximately

$10.1 million in promissory notes to at least 60 investors, the majority of whom were advisory

clients of VQ Management. See id. ff 3-4. Many were elderly and unsophisticated. See id. ,r 4.

VQ Capital issued the notes which typically had five-year terms, and purported to pay annual interest

of eight percent if paid quarterly, or nine percent if the noteholder elected to receive a lump-sum

payment of principal and interest at the end of the term. See id. ,r 3.

        Although Peters varied what he told prospective investors to convince them to invest in VQ

Capital notes, he repeated certain common claims to many note purchasers. See id.            ,r 5.   For

example, Peters told numerous investors that VQ Capital would invest the offering proceeds in

revenue-producing businesses, and that he and VQ Capital would be paid from the spread between

the greater return that VQ Capital would earn on the investments and the lesser return that VQ

Capital was obligated to pay the noteholders. See id. Similarly, Peters represented to some

prospective investors that neither he nor the VQ Entities would receive compensation from the note

offering proceeds. See id. ,r 6. To the majority of investors, Peters represented that the VQ Capital

notes presented little or no risk of loss. See id. ,r 7. Peters also told some investors that the notes

were "guaranteed." See id. Peters's representations were false. See id. ,r 8.

       Although Peters used some investor proceeds on what could be construed generously as

business activities, he diverted at least two-thirds ofthe money for his own benefit or to pay interest

to, or redeem, earlier investors. See id. ,r 9. During the Relevant Peri.od, Peters spent at least $4.4

million to support an opulent lifestyle, including purchasing and remodeling a large horse farm in

North Carolina, purchasing fine art for his home, and building and furnishing a large vacation home

in Costa Rica. See id ,r 10.



                                                  3

           Case 5:17-cv-00630-D Document 39 Filed 03/22/21 Page 3 of 14
        As part of Peters's scheme, Peters routed the fraudulently obtained funds from VQ Capital

through VQ Wealth and then to his own use. Peters spent at least another $4.9 million making

interest and principal payments to earlier investors. See id. ,r 11. Peters never disclosed to note

purchasers that he would pay a substantial percentage of the note proceeds to himself or that he

would use investor proceeds for interest payments or redemptions. See id. ,r 13. Peters also failed

to disclose to note purchasers that of the approximately one-third of the funds spent on business

activities, Peters used much to pay the ongoing operating expenses ofhis existing businesses, rather

than to invest in new businesses. See id.    ,r 14.    Moreover, the notes were not guaranteed and

presented substantial risk. See id. ,r 15.

       On December 20, 2017, a federal grand jury in the Eastern District ofNorth Carolina indicted

Peters. See Indictment, United States v. Stephen Condon Peters, No. 5:17-CR-411-D (E.D.N.C.

Dec. 20, 2017) [D.E. 1]. On October 18, 2018, the grand jury issued a superseding indictment. See

Superseding Indictment, Peters, No. 5:l 7-CR-411 (E.D.N.C. Oct. 18, 2018) [D.E. 57]. Count one

charged Peters with violating Sections 206(1) and (2) of the Advisers Act. See id. at 1-22. Count

two charged Peters with violating Sections 17(a)(l)-{3) of the Securities Act, Section lO(b) of the

Exchange Act, and Rule lOb-5. See id. at 23-24. The court presided at Peters's criminal trial in

May and June 2019. The jury convicted Peters of all 20 counts, including counts one and two. See

Verdict, Peters, No. 5: 17-CR-411 (E.D.N.C. June 6, 2019) [D.E. 99]. Peters committed these crimes

while an investment adviser who owned and operated the VQ Entities. On September 13, 2019, the

court sentenced Peters to a total of480 months' imprisonment. See Judgment, Peters, No. 5: 17-CR-

411 (E.D.N.C. Sept. 13, 2019) [D.E. 157]. Peters is currently incarcerated in Petersburg, Virginia,

and is appealing his conviction and sentence.
                                                 II.

       Summary judgment is appropriate when, after reviewing the record as a whole, the court

determines that no genuine issue ofmaterial fact exists and the moving party is entitled to judgment

                                                 4

           Case 5:17-cv-00630-D Document 39 Filed 03/22/21 Page 4 of 14
as a matter oflaw. See Fed. R. Civ. P. 56(a); Scott v. Harris, 550 U.S. 372, 378 (2007); Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). The party seeking summary judgment must

initially demonstrate the absence of a genuine issue of material fact or the absence of evidence to

support the nonmoving party's case. See Celotex Com. v. Catrett, 477 U.S. 317, 325 (1986). Once

the moving party has met its burden, the nonmoving party may not rest on the allegations or denials

in its pleading, see Anderson, 477 U.S. at 248, but ''must come forward with specific facts showing

that there is a genuine issue for trial." Matsushita Blee. Indus. Co. v. Zenith Radio Com., 475 U.S.

574, 587 (1986) (emphasis and quotation omitted). A trial court reviewing a motion for summary

judgment should determine whether a genuine issue of material fact exists for trial. See Anderson,

477U.S. at 249. In making this determination, the court must view the evidence and the inferences

drawn therefrom in the light most favorable to the nonmoving party. See Harris, 550 U.S. at 378.

        A genuine issue ofmaterial fact exists ifthere is sufficient evidence favoring the nonmov:ing

party for a jury to return a verdict for that party. See Anderson, 477 U.S. at 249. "The mere

existence of a scintilla of evidence in support ofplaintiff's position [is] insufficient ...." Id. at 252;

see Beale v. Hardy, 769 F.2d 213,214 (4th Cir. 1985) ("The nonmoving party, however, cannot

create a genuine issue of material fact through mere speculation or the building of one inference

upon another.''). Only factual disputes that affect the outcome under substantive law properly

preclude summary judgment. See Anderson, 477 U.S. at 248; Hux v. City ofNeWPort News, 451

F.3d 311,315 (4th Cir. 2006).
        The doctrine of "collateral estoppel" or "issue preclusion" is a subset of the res

judicata genre. In re Microsoft Com. Antitrust Litig.• 355 F.3d 322, 326 (4th Cir. 2004). "Applying
collateral estoppel forecloses the relitigation ofissues offact or law that are identical to issues which

have been actually determined and necessarily decided in prior litigation in which th~ party against

whom collateral estoppel is asserted had a full and fair opportunity to litigate." Id. (alteration and
quotation omitted); see Sedlackv. Braswell Servs. Gt_p.,Inc., 134F.3d219, 224 (4th Cir. 1998). To

                                                    5

           Case 5:17-cv-00630-D Document 39 Filed 03/22/21 Page 5 of 14
apply collateral estoppel or issue preclusion to an issue or fact, the proponent must demonstrate:

       (1) the issue or fact is identical to the one previously litigated; (2) the issue or fact
       was actually resolved in the prior proceeding; (3) the issue or fact was critical and
       necessary to the judgment in the prior proceeding; (4) the judgment in the prior
       proceeding is final and valid; and (5) the party to be foreclosed by the prior resolution
       of the issue or fact had a full and fair opportunity to litigate the issue or fact in the
       prior proceeding.

In re Microsoft Con,., 355 F.3d at 326; see E. Assoc. Coal Co. v. Dir.. Off. of Worker's Comp.

Progams, 578 F. App'x 165, 173 (4th Cir. 2014) (percuriam.) (unpublished); Polkv. Montgomery

Cnty., 782 F.2d 1196, 1201 (4th Cir. 1986); Tuttle v. Arlingtnu Cnty. Sch. Bd., 195 F.3d 698,

703--04n.6 (4th Cir. 1999); C.B. Marchant Co. v. E. Foods, Inc., 756 F.2d317, 319 (4th Cir. 1985).
                                                                                           '-


Six exceptions allow a court to apply collateral estoppel to non-parties to a litigation: (1) the non-

party agreed to be bound by the, litigation of others; (2) a substantive legal relationship existed

between the person to be bound and a party to the judgment; (3) the non-party was adequately

represented by someone who was a party to the earlier suit; (4) the non-party assumed control over

the litigation in which the judgment was issued; (5) a party attempts to relitigate issues through a

proxy; or (6) a statutory scheme forecloses successive litigation by non-litigants. See Taylor v.

Sturgell, 553 U.S. 880, 893-95 (2008); CentraArchy Rest. Mgmt. Co. v. Angelo, 806 F. App'x 176,

178-79 (4th Cir. 2020) (per curiam.) (unpublished); Duckett v. Fuller, 819 F.3d 740, 745 (4th Cir.

2016); Baloco v. Drummand Co., 767 F.3d 1229, 1249-50 (11th Cir. 2014).

       A ''prior criminal conviction may work an estoppel in favor of the Government in a

subsequent civil proceeding." EmichMotors Com. v. Gen. Motors Con,., 340 U.S. 558, 568 (1951 );

see UnitedStatesv. Jean-Baptiste, 395 F.3d 1190, 1194(1 lthCir. 2005); UnitedStatesv. Beaey,245

F.3d617, 624(6thCir.2001); Glantzv. United States, 837F.2d23,25 (1st Cir. 1988); United States

v. Heegins,240F. Supp. 3d399,404(W.D.N.C. 2017); S.E.C. v. Resnick, 604F. Supp. 2d 773,779

n.5 (D. Md. 2009). "In the case of a criminal conviction based on a jury verdict of guilty, issues

which were essential to the verdict must be regarded as having been determined by the judgment."


                                                  6

          Case 5:17-cv-00630-D Document 39 Filed 03/22/21 Page 6 of 14
EmichMotorsCon,.,340U.S.at569;seeKennedyv.Mendoza-Martinez,372U.S.144, 157(1963);

Jean-Baptiste, 395 F.3d at 1194--95; Beaty. 245 F.3d at 624; Howard v. l.N.S., 930 F.2d 432,434

(5th Cir. 1991) (per curiam); S.E.C. v. Chapm~ 826 F. Supp. 2d 847, 854 (D. Md. 2011). A

pending appeal in the criminal case does not bar applying collateral estoppel. See,         ~      Huron

Holding Con,. v. Lincoln Mine Operating Co., 312 U.S. 183, 188-89(1941); Resnick, 604F. Supp.

2d at 779 n.5.

                                                   A.

       The SEC alleges in counts one, two, and three of its complaint that Peters, VQ Management,

and VQ Capital, aided and abetted by VQ Wealth, violated Section 17(a) of the Securities Act,

Section lO(b) of the Exchange Act, and Rule lOb-5. See Comp!. [D.E. 1] ft 75-85. Section l 7(a)

of the Securities Act provides:


       (a) It shall be unlawful for any person in the offer or sale of any securities ... by the
       use of any means or instruments of transportation or communication in interstate
       commerce or by the use of the mails, directly or indirectly-

                 (1) to employ any device, scheme, or artifice to defraud, or

                 (2) to obtain money or property by means of any untrue statement of a
                 material fact or any omission to state a material fact necessary in order to
                 make the statements made, in the light ofthe circumstances under which they
                 were made, not misleading; or

                 (3) to engage in any transaction, practice, or course of business which
                 operates or would operate as a fraud or deceit upon the purchaser.

15 U.S.C. § 77q(a).

       Rule lO(b) provides:

       It shall be unlawful for any person, directly or indirectly, by the use of any means or
       instrumentality of interstate commerce or of the mails, or of any facility of any
       nationalsecuritiesexchange-

                 (b) To use or employ, in connection with the purchase or sale of any security
                 registered on a national securities exchange or any security not so registered,
                 or any securities-based swap agreement any manipulative or deceptive device
                 or contrivance in contravention of such rules and regulations as the

                                                   7

          Case 5:17-cv-00630-D Document 39 Filed 03/22/21 Page 7 of 14
               Commission may prescribe as necessary or appropriate in the public interest
               or for the protection of investors.

15 u.s.c. § 78j(b).

        Rule 10b-5 ,provides:

        It shall be unlawful for any person, directly or indirectly, by the use of any means or
       instrumentality of interstate commerce, or of the mails or of any facility of any
       national securities exchange,

               (a) To employ any device, scheme, or artifice to defraud,

               (b) To make any untrue statement of a material fact or to omit to state a
               material fact necessary in order to make the statements made, in the light of
               the circumstances under which they were made, not misleading, or

               (c) To engage in any act, practice, or course of business which operates or
               would operate as a fraud or deceit upon any person,

       in connection with the purchase or sale of any security.

17 C.F.R. § 240.lOb-5.

       Courts apply identical tests for determining liability under Section 17(a), Section lO(b), and

Rule lOb-5. See Aaron v. S.E.C., 446 U.S. 680, 701--02 (1980); S.E.C. v. Frohling. 851 F.3d 132,

136 (2d Cir. 2016); S.E.C. v. Morgan Keegan & Co., 678 F.3d 1233, 1244 (11th Cir. 2012) (per

curiam); S.E.C. v. Gotchey, 981 F.2d 1251, 1992 WL 385284, at *1 (4th Cir. Dec. 28, 1992) (per

curiam) (unpublished table decision); S.E.C. v. Staples, 55 F. Supp. 3d 831, 837 (D.S.C. 2014);

S.E.C. v. Haligiannis, 470 F. Supp. 2d 373, 381 (S.D.N.Y. 2007). The SEC can prove that a

defendant violated Section 17(a)(l ), Section 10(b), and Rule 10b-5 by establishing that the defendant

"(1) made a false statement or omission (2) of material fact (3) with scienter (4) in connection with

the purchase or sale of securities." S.E.C. v. Pirate Inv. LLC, 580 F.3d 233,239 (4th Cir. 2009)

(quotation omitted); see Stoneridge Inv. Partners, LLC v. Sci.-Atlanta, Inc., 552 U.S. 148, 157

(2008); Amalgamated Rank as Tr. for LongView Collective Inv. Funds v. Maxim.us, Inc., 771 F.

App'x 238,239 (4th Cir. 2019) (per curiam) (unpublished); Morgan Keegan & Co., 678 F.3d at

1244; McConville v. S.E.C., 465 F.3d 780, 786 (7th Cir. 2006); S.E.C. v. Woolf, 835 F. Supp. 2d

                                                  8

           Case 5:17-cv-00630-D Document 39 Filed 03/22/21 Page 8 of 14
111,118 (E.D. Va. 2011).2 Similarly, the SEC can prove violations of Sections 17(a)(2) and (3) by

establishing that the defendant (1) made a false statement or omission (2) of material fact (3)

negligently (4) in connection with the purchase or sale of securities. See Morgan Keegan & Co., 678

F.3d at 1244; S.E.C. v. Shanahan, 646 F.3d 536, 541 (8th Cir. 2011); Staples, SS F. Supp. 3d at

837-38.

        The SEC argues that Peters's criminal conviction estops defendants from relitigating the

issues and facts necessary to decide counts one, two, and three. See [D.E. 36-1] 14--16. Although

the VQ Entities were non-parties to Peters's criminal proceedings, they are liable for Peters's

violations under the principle ofrespondeat superior. See Morgan Keegan & Co., 678 F.3d at 1249;

Rosenthal & Co. v. Commodity Futures Trading Comm'n, 802 F.2d 963, 966--67 (7th Cir. 1986);

Commerford v. Olson, 794 F.2d 1319, 1322-23 (8th Cir. 1986) (collecting cases); Paul F. Newton

& Co. v. Tex. Com. BmJk, 630 F.2d 1111, 1118 (5th Cir. 1980); Carras v. Bums, S16 F.2d 251, 2S9

(4th Cir. 197S). Additionally, the VQ Entities are estopped from relitigating facts orissues decided

by Peters's criminal conviction because Peters adequately represented the VQ Entities at trial.

Taylor, S53 U.S. at893-9S;Angelo, 806F.App'xat 178-79;Duckett, 819F.3dat74S; Baloco, 767

F.3d at 1249--50.

        On June 6, 2019, a jury convicted Peters on count two of the indictment which charged

violations of Sections 17(a)(l)-(3) of the Securities Act, Section lO(b) of the Exchange Act, and

Rule l0b-5. See Verdict at 1, Peters, No. S:17-CR-411 (E.D.N.C. June 6, 2019) [D.E. 99];

Superseding Indictment at 23-24, Peters, No. S:17-CR-411 (E.D.N.C. Oct. 18, 2018) [D.E. 57]. In

reaching its verdict, the jury determined that Peters knowingly, both directly and through the
employees and agents of VQ Management and VQ Capital, made material false statements and


       2
          Unlike private litigants, the SEC is not required to prove the additional elements ofreliance
or loss causation. See Morgan Keegan & Co., 678 F.3d at 1244; Pirate Inv. LLC, 580 F.3d at 239
n.10; S.E.C. v. RanaRsch., Inc., 8 F.3d 1358, 1364 (9th Cir. 1993); S.E.C. v. BlaYin, 760 F.2d 706,
711 (6th Cir. 1985) (per curiam).
                                                  9

           Case 5:17-cv-00630-D Document 39 Filed 03/22/21 Page 9 of 14
omissions to VQ Management investment adviser clients in connection with the sale of the VQ

Capital Notes. See Jury Instr. at 35-39, Peters, No. 5:l 7-CR-411 (E.D.N.C. June 7, 2019) [D.E.

107]. The factual determinations essential to the jury's verdict on count two in Peters' s criminal case

replicate those required for the SEC to prevail on counts one, two, and three of its complaint in this

action. Compare id. with [D.E. 1] and Pirate Inv. LLC, 580 F.3d at 239. Defendants concede that

Peters' s criminal conviction for count two forecloses defendants from relitigatingthe facts necessary

to decide counts one, two, and three in this case. See [D.E. 37] 1-2; Mendoza-Martinez, 372 U.S.

at 157; Emich Motors Corp., 340 U.S. at 569; Jean-Baptiste, 395 F.3d at 1194; Beaty, 245 F.3d at

624; Howard, 930 F.2d at 434; Chapinaa 826 F. Supp. 2d at 854. Thus, no genuine issue ofmaterial

fact exists and the SEC is entitled to judgment as a matter oflaw against defendants oil counts one,

two, and three. Accordingly, the court grants plaintiff's motion for i:i.nmma:ry judgment on counts

one, two, and three.

                                                  B.
        The SEC alleges in count four of the complaint that VQ Management and Peters violated

sections 206(1) and (2) of the Advisers Act. Section 206 provides:

       It shall be unlawful for any investment adviser by use of the mails or any means or
       instrumentality of interstate commerce, directly or indirectly-

               (1) to employ any device, scheme, or artifice to defraud any client or
               prospective client;

               (2) to engage in any transaction, practice, or course of business which
               operates as a fraud or deceit upon any client or prospective client;


15 U.S.C. § 80b-6.
       The Advisers Act defines "investment adviser" as "any person who, for compensation,

engages in the business of advising others, either directly or through publications or writings ... as

to the advisability of investing in, purchasing, or selling securities[.]" 15 U.S.C. § 80b-2(a)(l 1). A

person who owns and manages the funds of an investment adviser company and is compensated by

                                                  10

          Case 5:17-cv-00630-D Document 39 Filed 03/22/21 Page 10 of 14
  the investment adviser company by a salary or a percentage of net profits or capital gains also is

  considered an investment adviser for the purposes of Section 206. See United States v. Miller, 833

  F.3d 274, 282 (3d Cir. 2016); United States v. Ons~ 523 F. App'x 63, 64--65 (2d Cir. 2013)

  (unpublished); Goldstein v. S.E.C., 451 F.3d 873, 876 (D.C. Cir. 2006); United States v. Elliott, 62

  F.3d 1304, 1310-11 (11th Cir. 1995), opinion amended by 82 F.3d 989 (11th Cir. 1996);

  Abrahamson v. Fleschner, 568 F.2d 862, 870-71 (2d Cir. 1977).

         To prove a violation of Section 206(1) of the Advisers Act, the SEC must show that a

  defendant investment adviser (1) used mail or any instrumentality of interstate commerce (2) to
                                                                                 I

  employ a device, scheme, or artifice to defraud any client or prospective client (3) with scienter.

  See 15 U.S.C. § 80b-6(1); ZPR Inv. Mgmt. Inc. v. S.E.C., 861 F.3d 1239, 1247 (11th Cir. 2017);

  S.E.C. v. Steadman, 967 F.2d 636,641 & n.3 (D.C. Cir. 1992); Steadman v. S.E.C., 603 F.2d 1126,

  1134 (5th Cir. 1979). Recklessness is sufficient to satisfy Section 206(1)'s scienter requirement.

  See Maloufv. S.E.C., 933 F.3d 1248, 1263 (10th Cir. 2019), aff'd, 450 U.S. 91 (1981); ZPR Inv.,

  861 F.3d at 1252.3 "The scienter of a [business entity] is established by showing that the [business

  entity's] officers or directors acted with scienter," and "can be established through direct or

  circumstantial evidence." ZPRinv., 861 F.3d at 1252; see Thompson v. RelationServe Media, Inc.,

 610 F.3d 628,635 (11th Cir. 2010).

         To prove a violation of 206(2) of the Advisers Act, the SEC must show that a defendant

 investment adviser (1) used mail or any instrumentality of interstate commerce (2) to engage in any

 transaction, practice, or course of business which operates as a fraud or deceit upon any client or

 prospective client. See 15 U.S.C. § 80b-6(2). Under Section 206(2), the SEC need not show that

· the investment adviser acted with scienter, as "[p]roofof simple negligence [will] suffice   •."   Robare



         3
          The language in Section 206(1) is "drawn from" Section 17(a)(l). Steadman, 603 F.2d at
 1134. Thus, when an investment adviser violates Section 17(a)(l), the advisor typically also will
 violate Section 206(1). See Malouf, 933 F.3d at 1263.

                                                   11

             Case 5:17-cv-00630-D Document 39 Filed 03/22/21 Page 11 of 14
Grp., Ltd. v. S.E.C., 922 F.3d 468,472 (D.C. Cir. 2019); see Malouf, 933 F.3d at 1263; Steadman,

967 F.2d at 643 n.5.

        The SEC argues that Peters' s criminal conviction estops defendants fromrelitigating the facts

necessary to decide count four. See [D.E. 36-1] 17.:...19. On June 6, 2019, a jury convicted Peters

on count one of the indictment which charged violations of Sections 206(1) and (2) of the Advisers

Act. See Verdict at 1, Peters, No. 5:l 7-CR-411 (E.D.N.C. June 6, 2019) [D.E. 99]; Superseding

Indictment at 22, Peters, No. 5:l 7-CR-411 (E.D.N.C. Oct. 18, 2018) [D.E. 57]. In reaching its

verdict, the jury determined that Peters, doing business as VQ Management and VQ Capital,

knowingly used an instrumentality of interstate commerce to employ a device, scheme, or artifice

to defraud VQ Management investment adviser clients and to engage in transactions, practices, or

courses of business which operated as a fraud or deceit upon VQ Management investment adviser

clients. See Jury Instr. at27-34, Peters, No. 5:l 7-CR-411 (E.D.N.C. June 7, 2019) [D.E. 107]. The

factual determinations essential to the jury's verdict on count one in Peters' s criminal case replicate

those required for the SEC to prevail on count four of its complaint in this action. Compare id. with

[D.E. 1]; ZPR Inv., 861 F.3d at1252; and Malouf, 933 F.3d at 1263. Again, defendants concede that

Peters' s criminal conviction for count one forecloses defendants fromrelitigating the facts necessary

to deciding count four. See [D.E. 37] 1-2; Mendo:z.a-Martinez, 372 U.S. at 157; Emich Motors

Corp., 340 U.S. at 569; Jean-Baptiste, 395 F.3d at 1194; Bea1y, 245 F.3d at 624; Howard, 930 F.2d

at 434; Chapman, 826 F. Supp. 2d at 854. Thus, no genuine issue of material fact exists, and the

SEC is entitled to judgment as a matter of law against defendants on count four. Accordingly, the

court grants plaintiff's motion for summary judgment on count four.

                                                  m.
       In sum, the court GRANTS the SEC's motion for summary judgment [D.E. 36]. Defendants

Peters, VQ Management, VQ Capital, and VQ Wealth are PERMANENTLY RESTRAINED AND

ENJOINED from violating, directly or indirectly, Section lO(b) ofthe Exchange Act and Rule lOb-5,

                                                  12

          Case 5:17-cv-00630-D Document 39 Filed 03/22/21 Page 12 of 14
by using any means or instrumentality of interstate commerce, or of the mails, or of any facility of

any national securities exchange, in connection with the purchase or sale of any security:

        (a) to employ any device, scheme, or artifice to defraud;

        (b) to make any untrue statement of a material fact or to om.it to state a material fact
        necessary in order to make the statements made, in the light of the circumstances under
        which they were made, not misleading; or

        (c) to engage in any act, practice, or course of business which operates or would operate as
        a fraud or deceit upon any person.

        Defendants Peters, VQ Management, VQ Capital, and VQ Wealth are PERMANENTLY

RESTRAINED AND ENJOINED from violating Section l 7(a) of the Securities Act in the offer or

sale of any security by the use of any means or instruments of transportation or communication in

interstate commerce or by use of the mails, directly or indirectly:

        (a) to employ any device, scheme, or artifice to defraud;

       (b) to obtain money or property by means of any untrue statement of a material fact or any
       omission of a material fact necessary in order to make the statements made, in light of the
       circumstances under which they were made, not misleading; or

       (c) to engage in any transaction, practice, or course of business which operates or would
       operate as a fraud or deceit upon the purchaser.

       Defendants Peters, VQ Management, VQ Capital, and VQ Wealth are PERMANENTLY

RESTRAINED AND ENJOINED from violating, while acting as an investment adviser, Sections

206(1) and (2) of the Advisers Act by using the mails or any means or instrumentality of interstate

commerce, directly or indirectly:

       (a) to employ any device, scheme, or artifice to defraud any client or prospective client; or

       (b) to engage in any transaction, practice, or course of business which operates as a fraud or
       deceit upon any client or prospective· client.

       Defendant Peters is PERMANENTLY RESTRAINED AND ENJOINED from directly or

indirectly participating in the issuance, purchase, offer, or sale of any security, provided, however,




                                                 13

          Case 5:17-cv-00630-D Document 39 Filed 03/22/21 Page 13 of 14
that such injunction shall not prevent Peters from purchasing or selling securities for his own

personal account.

       Defendants Peters, VQ Management, VQ Capital, and VQ Wealth are jointly and severally

liable for disgorgement and prejudgment interest in the amount of$10.1 million. This obligation

is satisfied by the restitution ordered in the amended judgment in Peters, which ordered Peters to pay

restitutionof$15,161,624. See Am. Judgment, Peters, No. 5:l 7-CR-411 (E.D.N.C. Nov. 19, 2019)

[D.E. 214]; S.E.C. v. Fischbach Corp., 133 F.3d 170, 175 (2d Cir. 1997).

       As-provided in Federal Rule of Civil Procedure 65(d)(2), this order also binds the following

who receive actual notice of this judgment by personal service or otherwise:

       (a) defendants' officers, agents, servants, employees, and attorneys; and

       (b) other persons in active concert or participation with defendants.

       The clerk is DIRECTED to enter this final judgment against defendants Peters, VQ

Management, VQ Capital, and VQ Wealth. This court shall retainjurisdiction of this matter for the

purposes of enforcing the terms of this final judgment.

       SO ORDERED. This 11. day of March 2021.



                                                          JS~DEVERill
                                                          United States District Judge




                                                 14

          Case 5:17-cv-00630-D Document 39 Filed 03/22/21 Page 14 of 14
